Citation Nr: 1531175	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-30 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral degenerative disc disease (DDD), status post laminectomies and discectomies, with lumbosacral fusion and internal fixation, rated 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from May 1974 to May1994.  

This matter came before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

By letter of April 4, 2015, the Veteran was notified that he was scheduled for a hearing on April 23, 2015, at the RO before a Veterans Law Judge.  However, in VA Form 21-4138, Statement in Support of Claim, dated April 23, 2015, he and his representative moved to withdraw the appeal.  Thus, the hearing was not conducted and rescheduling of such hearing is moot.  

In pertinent part, a June 2012 rating decision granted service connection for erectile dysfunction; a scar of the posterior aspect of the dorsal spine; a scar of the left lower quadrant of the abdomen, status post morphine pump implantation; and a scar of the left lower quadrant of the abdomen, lateral to the morphine pump implantation, and each was assigned an initial noncompensable evaluation.  The Veteran filed a Notice of Disagreement (NOD) thereto in July 2012 and a Statement of the Case (SOC) was issued addressing those three issues.  However, the appeal was never perfected by the filing of a substantive appeal, VA Form 9 or equivalent.  

In pertinent part, a July 2013 rating decision granted service connection for surgical scars of the left knee, assigned an initial 30 percent rating; and increased a noncompensable rating for left knee replacement from a noncompensable rating to 60 percent, all effective October 3, 2012.  In August 2013 VA Form 21-0958 was received indicating that the Veteran was filing an NOD as to an effective date.  However, it is not clear whether from the only partially legible handwriting of the Veteran whether he desires an earlier effective date as to rating for the left knee scars or for the left knee replacement, or both.  Accordingly, this matter is referred to the RO for clarification.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


